In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1057V
                                        UNPUBLISHED


    TRACY DAWN MCKAY,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: January 10, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On August 21, 2020, Tracy Dawn McKay filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered from left shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza vaccine received on October
12, 2018. Petition at 1. Petitioner further alleges that the vaccine was administered in the
United States, she suffered residual symptoms in excess of six months, and she has not
received compensation in the form of an award or settlement or filed a civil action for her
vaccine-related injuries. Petition at ¶¶ 3, 14, 16. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On January 7, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “petitioner had no apparent history of pain,
inflammation, or dysfunction of the affected shoulder prior to intramuscular vaccine
administration that would explain the alleged signs, symptoms, examination findings,
and/or diagnostic studies occurring after vaccine injection; she suffered the onset of pain
within forty-eight hours of vaccine administration; her pain and reduced range of motion
were limited to the shoulder in which the intramuscular vaccine was administered; and
there is no other condition or abnormality that would explain petitioner’s symptoms.” Id.
at 5. Respondent further agrees that “the records show that the case was timely filed, that
the vaccine was received in the United States, and that petitioner satisfies the statutory
severity requirement by suffering the residual effects or complications of the injury for
more than six months after vaccine administration.” Id. at 5-6. Respondent adds that
Petitioner avers she has not filed a civil action or received compensation for her injury,
and is entitled to compensation. Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2